Order entered April 17, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00067-CV

     CONVERGENCE AVIATION, INC. AND CONVERGENCE AVIATION, LTD.,
                             Appellants

                                               V.

                            ONALA AVIATION, LLC, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-06541

                                           ORDER
       Before the Court is appellants’ April 15, 2019 agreed second motion to extend time to file

their brief and April 17, 2019 supplement. As the basis for the extension, appellants assert the

clerk’s record is incomplete. They explain the appeal “stems, in significant part from the fact

that the underlying case was barred by res judicata and claim preclusion[,]” as they had obtained

a judgment against appellee in trial court cause number DC-15-06688 on May 13, 2016. They

note the clerk’s record that has been filed contains documents concerning cause number DC-15-

06688 only, and that, although they have “repeatedly requested” a record containing the

documents concerning the underlying cause, the record has yet to be filed.     We GRANT the

motion as follows.
           We ORDER Dallas County District Clerk, Felicia Pitre, to file a supplemental record

containing the items appellants have designated in the underlying cause no later than April 28,

2019. We SUSPEND the briefing deadline pending the filing of the record. The Court will set a

new deadline once the record is reviewed and a determination is made as to the Court’s

jurisdiction over the appeal.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                    /s/    ERIN A. NOWELL
                                                           JUSTICE